Citation Nr: 1037795	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for Meniere's disease.

The Veteran filed a claim of service connection for Meniere's 
disease in December 2007.  The Veteran reported that he has 
received treatment from the Boise VA for symptoms of Meniere's 
disease, specifically dizziness and vertigo,  associated with his 
service-connected tinnitus or hearing loss and is currently 
taking medication for it. 

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his senses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under 38 U.S.C.A. 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, 
the Board finds that the Veteran in this case is competent to 
report symptoms of Meniere's disease.  Moreover, in the absence 
of any evidence to the contrary, the Board finds that the 
Veteran's lay statements in this regard are credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the 
Board may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

VA medical treatment records appear to be outstanding.  The 
Veteran indicated that he is currently seeking treatment from the 
VAMC in Boise for Meniere's disease.  Additionally, the Veteran 
states that he is receiving medication for this condition.  
However, the Veteran's VA claims folder do not contain any 
evidence of this treatment.  In light of the Veteran's 
statements, VA is on notice that earlier VA medical records may 
exist that are relevant to his claim for service connection for 
Meniere's disease.  Accordingly, the Board finds that, on remand, 
the RO should obtain all outstanding VA medical treatment 
records.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology and that he is being treated for Meniere's 
disease, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
Meniere's disease.  Although the Veteran was afforded a VA 
examination in March 2008, the examiner did not evaluate the 
Veteran for Meniere's disease.  Consequently, it remains unclear 
to the Board whether the Veteran has a current diagnosis of 
Meniere's disease and, if so, whether that disease is related to 
his service-connected hearing loss, tinnitus, or any other aspect 
of his service.  A medical opinion regarding the etiology of the 
Veteran's Meniere's disease is therefore necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records from the 
Boise VAMC.  Any attempts to obtain these 
records and responses received thereafter 
should be associated with the appellant's 
claims file.  The appellant should also be 
offered the opportunity to submit any private 
treatment records in support of his claim.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's Meniere's disease had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should consider 
whether the Veteran's Meniere's disease has 
been caused or aggravated by the Veteran's 
service-connected hearing loss or tinnitus.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


